                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION AT LAFAYETTE

INDIANA FARM BUREAU INSURANCE,                      )
          Plaintiff,                                )
                                                    )
        v.                                          )   CAUSE NO.: 4:19-CV-67-TLS-JPK
                                                    )
GREE USA INC. and MJC AMERCA LTD                    )
d/b/a SOLEUS INTERNATIONAL INC,                     )
            Defendants.                             )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        Plaintiff Indiana Farm Bureau Insurance invoked this Court’s subject matter jurisdiction

via diversity jurisdiction by filing its Complaint in federal court. As the party seeking federal

jurisdiction, Plaintiff has the burden of establishing that subject matter jurisdiction exists. Smart v.

Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff and Defendants, Gree USA, Inc. and

MJC America Ltd. d/b/a Soleus International, Inc., must be citizens of different states, and the

amount in controversy must be more than $75,000. Further, if Plaintiff has not paid the entire loss

suffered by the insured parties, James and Donna Bushong, then the insured parties and Defendants

must also be citizens of different states. Plaintiff has alleged a sufficient amount in controversy.

Plaintiff has also sufficiently alleged the citizenship of both Defendants. However, the allegations

are insufficient as to the citizenship of Plaintiff. The allegations are also insufficient as to the
citizenship of the insured parties—if Plaintiff has paid the entire loss, this is inconsequential; if

Plaintiff has paid only part of the loss, thus making the citizenship of the insured parties crucial to

the determination of diversity, this must be corrected.

        The Complaint alleges that Plaintiff is a “‘Domestic Insurance Corporation’ duly

authorized to issue insurance policies in the State of Indiana, domiciled in the State of Indiana,

with its principal place of business in Indianapolis, Indiana.” (Compl. ¶ 1, ECF No. 1). This

allegation is insufficient for the purpose of determining citizenship.

        Corporations “are deemed to be citizens of the state in which they are incorporated and the

state in which they have their principal place of business.” N. Trust Co. v. Bunge Corp., 899 F.2d

591, 594 (7th Cir. 1990) (citing 28 U.S.C. § 1332(c)(1)). The Seventh Circuit has further “held

that ‘when one corporation sues another and the only basis of federal jurisdiction is diversity, the

[party asserting federal jurisdiction] must allege both the state of incorporation and the state of

principal place of business for each corporation.’” Wojan v. Gen. Motors Corp., 851 F.2d 969,

974-75 (7th Cir. 1988) (emphasis in original) (citing Casio, Inc. v. S.M. & R. Co., Inc., 755 F.2d

528, 529-30 (7th Cir. 1985)); see also Karazanos v. Madison Two Assocs., 147 F.3d 624, 628 (7th

Cir. 1998) (“in cases with corporate parties, it is necessary to allege both the state of incorporation

and the state of the principal place of business, even if they are one and the same.” (internal citation

omitted)). It is therefore not enough to allege Plaintiff’s state of principal place of business and the

state of its domicile, rather than its state of incorporation.

        The Complaint further alleges that the insured parties “resided in West Lafayette, Indiana.”

(Compl. ¶ 2, ECF No. 1). This allegation is insufficient for the purpose of determining citizenship.

“Determining a party’s citizenship for purposes of a subrogation claim requires determining




                                                    2
whether the subrogation was total or partial.” Cincinnati Ins. Co. v. Greene, No. 1:10-cv-370, 2012

WL 1802325, at *2 (S.D. Ind. May 17, 2012).

        If the subrogee has paid an entire loss suffered by the insured, it is the only real
        party in interest and must sue in its own name. If it has paid only part of the loss,
        both the insured and insurer (and other insurers, if any, who have also paid
        portions of the loss) have substantive rights against the tortfeasor which qualify
        them as real parties in interest.
United States v. Aetna Cas. & Sur. Co., 338 U.S. 366, 380-81 (1949) (citation omitted). “[T]otal

subrogation . . . results in focusing solely on the subrogee’s citizenship for diversity purposes,

[while] partial subrogation forces a look at both subrogee and subrogor—that is the teaching in

Aetna Cas.” Pepsico Do Brasil, Ltda v. Oxy-Dry Corp., 534 F. Supp. 2d 846, 848 (N.D. Ill.

2008) (emphasis omitted) (citing Aetna Cas., 338 U.S. at 380-81); see also Cincinnati Ins. Co.,

2012 WL 1802325 at *2. Further, “[t]he citizenship of a natural person for diversity purposes is

determined of course by the person’s domicile . . . , which means the state where the person is

physically present with an intent to remain there indefinitely.” Lyerla v. Amco Ins. Co., 461 F.

Supp. 2d 834, 835 (S.D. Ill. 2006). Allegations of residency in a state are not sufficient. See id.

(Diversity jurisdiction “is determined by citizenship of a state, not allegations of residency in a

state.” (internal citations omitted)). Therefore, Plaintiff must first allege whether it has paid the

entire loss suffered by the insured parties. If Plaintiff has paid the entire loss, then it is the only

real party in interest and the citizenship of the insured parties is inconsequential to the Court’s

determination of subject matter jurisdiction. If Plaintiff has paid only part of the loss, Plaintiff

must then properly allege the citizenship of the insured parties as described above.

        Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege its citizenship and the citizenship of the insured parties, if necessary, as

outlined above. Therefore, the Court ORDERS Plaintiff to FILE, on or before July 26, 2019, a



                                                    3
supplemental jurisdictional statement that properly alleges the citizenship of the relevant parties

as stated above.

       So ORDERED this 12th day of July, 2019.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                4
